DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 4, 7 and 6 in the reply filed on October 22, 2021 is acknowledged.
Claims 8 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 22, 2021.
Status of Claims
Claims 1 – 4 and 6 – 17 are pending
Claims 1 – 4, 6 and 7 are rejected.
Claims 8 – 17 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Gardner color" in (2).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the fatty acid alkyl ester" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 4, 6 and 7 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 4,615,839).
The rejected claims cover, inter alia, a free polyunsaturated fatty acid-containing composition, comprising free eicosapentaenoic acid in an amount that a content thereof is 80.0% or greater of fatty acids in the composition, wherein the composition satisfies at least one selected from the group consisting of conditions (1) and (2): (1) a content of a conjugated unsaturated fatty acid being 1.0% or less of the fatty acids in the  composition; and (2) the Gardner color being less than 6-.
Dependent claims 2 – 4, 6 and 7 further limit the composition.
However, Seto discloses a specific embodiment in which a fatty acid composition contains 93% eicosapentaenoic acid and 5.9% eicosatetraenoic acid and/or arachidonic acid.  (Table 2).  

However, based on the above, Seto teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The only remaining differences between the instantly claimed invention and Seto is the content of conjugated unsaturated fatty acid or the Gardner color.
Regarding the content of conjugated unsaturated fatty acid, Applicant is reminded that an amount less than 1.0% can be zero.  According to Table 2 of Seto there is no conjugated unsaturated fatty acid in the fatty acid composition.  Thus, Seto teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143).
Regarding the composition having a Gardner color less than 6-.  Although Seto does not disclose the Gardner color of the fatty acid composition, in as much as a person skilled in the art would naturally be cognizant of minimizing the impurity-induced discoloration of a composition out of consideration, for example, for the use to which the composition is to be applied, it would not require any particular creativity to give consideration to impurity content when producing the composition, and obtain a composition exhibiting little discoloration by reducing said content to less than a specific value.  Therefore, the Gardner color of Seto can be easily determined by routine experimentation by the ordinary artesian skilled in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the level of residual organic solvent and a content of di- or higher-valent polyunsaturated fatty acids having 18 carbons; the Examiner is reminded that less can be zero.  As such, when the composition contains residual organic solvent which is less than 5000 ppm, the claim is interpreted as if there is no residual solvent in the composition.  Also, , when the composition has a content of di- or higher-valent polyunsaturated fatty acids having 18 carbons which is less than 2.0% of the fatty acid a in the composition, the claim is interpreted as if there is no di- or higher-valent polyunsaturated fatty acids in the composition. Thus, Seto teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,626,347 (‘347).
Claims 1- 4, 6 and 7 of the instantly claimed invention claims a free polyunsaturated fatty acid-containing composition, comprising free eicosapentaenoic acid in an amount that a content thereof is 80.0% or greater of fatty acids in the composition, wherein the composition satisfies at least one selected from the group consisting of conditions (1) and (2): (1) a content of a conjugated unsaturated fatty acid being 1.0% or less of the fatty acids in the  composition; and (2) the Gardner color being less than 6-.
Claims 1 – 7 of ‘347 claim a free polyunsaturated fatty acid-containing composition, comprising at least one free polyunsaturated fatty acid having 20 or more carbons in an amount that a content thereof is 80.0% or greater of fatty acids in the composition, wherein the free polyunsaturated fatty acid-containing composition 
The difference between the instantly claimed invention and ‘347 is that ‘347 does not teaches the features of the instantly claimed invention such that it would anticipated the instantly claimed invention.  However, the recited claims of the instantly claimed invention and the claims of ‘347 are not mutually exclusive and thus not patentably distinct since: a) the free polyunsaturated fatty acid- containing composition of the instantly claimed invention is encompassed by ‘347. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 5 of U.S. Patent No. 11,195085 (‘085). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1- 4, 6 and 7 of the instantly claimed invention claims a free polyunsaturated fatty acid-containing composition, comprising free eicosapentaenoic acid in an amount that a content thereof is 80.0% or greater of fatty acids in the 
Claims 1 – 5 of ‘085 claim cover a free polyunsaturated fatty acid-containing composition, (i) comprising at least one free polyunsaturated fatty acid in an amount that a content thereof is 80.0% or greater of fatty acids in the composition; (ii) having a content of the conjugated unsaturated fatty acid in the range of 0.001% to 1.2% of the fatty acids in the composition; and (iii) having a total iron content of being 0.1 ppm or less, wherein the polyunsaturated fatty acid is selected from the group consisting of eicosadienoic acid, dihomo-y-linolenic acid, Mead acid, eicosatetraenoic acid, arachidonic acid, eicosapentaenoic acid, docosatetraenoic acid, ocosapentaenoic acid, and docosahexaenoic acid.
The difference between the instantly claimed invention and ‘085 is that ‘085 does not teaches the features of the instantly claimed invention such that it would anticipated the instantly claimed invention.  However, the recited claims of the instantly claimed invention and the claims of ‘085 are not mutually exclusive and thus not patentably distinct since: a) the free polyunsaturated fatty acid- containing composition of the instantly claimed invention is encompassed by ‘085. 
Conclusion
A free polyunsaturated fatty acid-containing composition, (i) comprising at least one free polyunsaturated fatty acid in an amount that a content thereof is 80.0% or greater of fatty acids in the composition; (ii) having a content of the conjugated unsaturated fatty 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622